COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

               CORPUS CHRISTI - EDINBURG


                    NUMBER 13-09-00203-CV

THE LAW FUNDER, L.L.C.,                                   Appellant,

                                v.

WILFRIDO GARCIA, ET AL.,                                 Appellees.


 On appeal from the 449th District Court of Hidalgo County, Texas.


                    NUMBER 13-09-00222-CV

                IN RE: THE LAW FUNDER, L.L.C.


                On Petition for Writ of Mandamus



                 MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Vela
                Memorandum Opinion Per Curiam
       The appellant has filed an unopposed joint motion to dismiss the appeal in cause

no. 13-09-00203-CV and a motion to dismiss the petition for writ of mandamus in cause

no. 13-09-00222-CV on grounds that the order in connection with which these proceedings

were filed has expired, making these proceedings moot. Appellant requests that this Court

dismiss the appeal and original proceeding.

       The Court, having considered the documents on file and the appellant’s unopposed

motions, is of the opinion that the motions should be granted. See TEX . R. APP. P. 42.1(a).

The appellant’s unopposed motion to dismiss the appeal in cause no. 13-09-00203-CV and

motion to dismiss the petition for writ of mandamus in cause no. 13-09-00222-CV are

hereby GRANTED, and the appeal and original proceeding are hereby DISMISSED.



                                                 PER CURIAM



Memorandum Opinion delivered
and filed this 14th day of May, 2009.




                                             2